140 S.E.2d 414 (1965)
263 N.C. 797
Henry A. MONK
v.
Travis H. FLANAGAN, t/a Greenville Tobacco Curing Company, and Charlie Barnes.
No. 113.
Supreme Court of North Carolina.
February 24, 1965.
*415 Willis A. Talton, Greenville, for plaintiff appellant.
James & Speight, by William C. Brewer, Jr., and W. W. Speight, Greenville, for defendant appellees.
PER CURIAM.
A critical study of plaintiff's evidence, considered in the light most favorable to him, leads us to the conclusion that plaintiff has failed to show any actionable negligence on the part of the defendants, or either of them, resulting in his unfortunate injuries. Plaintiff has no evidence that would reasonably warrant an inference of fact that the flying open of the door of the "pot burner" when he turned its knob, and the eruption therefrom of a blast of hot steam, scalding oil and hot ashes and soot was caused by any act of defendants. "An inference of Negligence can not rest on conjucture or surmise. [Citing authority.] This is necessarily so because an inference is a permissible conclusion drawn by reason from a premise established by proof." Sowers v. Marley, 235 N.C. 607, 70 S.E.2d 670. His evidence leaves it all in the realm of mere conjecture, surmise, and speculation, and one surmise may be as good as another. Nobody knows. "A cause of action must be something more than a guess." Lane v. Bryan, 246 N.C. 108, 97 S.E.2d 411. "Any other interpretation of the law would unloose a jury to wander Poovey v. International Sugar Feed Numaimlessly in the fields of speculations." ber Two Co., 191 N.C. 722, 133 S.E. 12. "Cases cannot be submitted to a jury on speculations, guesses or conjectures." Hopkins v. Comer, 240 N.C. 143, 81 S.E.2d 368. A resort to a choice of possibilities is guesswork, not decision. Hanrahan v. Walgreen Co., 243 N.C. 268, 90 S.E.2d 392.
The judgment of involuntary nonsuit is
Affirmed.